DETAILED ACTION

Specification
The use of the term “Inconel®”, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.  
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 17-18 are objected to because of the following informalities:  Both claims recite “isgreater than” respective line 2.  These recitations include a typographical error and are suggested to be revised as “is greater than”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mass flow controller” in claim in claim 4, “variable valve actuation device” in claim 5, “exhaust regenerator” in claims 6, 15 and 22, and “direct injection system” and “exhaust gas recirculation system” in claims 1, 13 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 contains the trademark/trade name “Inconel®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the austenitic nickel-chromium-based super alloys and, accordingly, the identification/description is indefinite.
Claim limitations “direct injection system” recited in claims 1, 13 and 19, and “turbo-compounding device” in claims 24, 26 and 28 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions.  The Specification discloses that the exhaust regenerator includes turbine expansion stages in line 15 on page 5 and line 13 on page 7 and whereas it includes a turbo charger, a super charger, or a turbo-compound in lines 1-2 on page 7.  The Specification, thus, discloses two distinct types of structure that correspond to the “exhaust regenerator”.  On  the one hand, a turbine stage, or a turbine, is an expansion-type device that is located in an exhaust passage of the engine system whereas a turbocharger or a supercharger is a compressor that is either powered by the exhaust, an electric motor or a mechanical connection to the engine’s crankshaft.  In the case of a turbocharger or a supercharger, the regenerator would not be able to convert transfer energy from the exhaust gas to at least one of an intake air compressor and an engine work output as required by claim 6.  For example, a supercharger is a device that is not coupled to the engine’s exhaust, i.e. it is instead mechanically or electrically powered, and thus would not be able to convert or transfer an exhaust energy.  Moreover, it is unclear what a “turbo-compound” is.  It is unclear whether this refers to a turbo-compound engine or a compound turbocharger.  Therefore, with the differing definitions of what an exhaust regenerator is, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 7 and 16 recite “the exhaust regenerator includes at least one of a turbo charger, a supercharger, and a turbo-compound”.  As explained above with respect to claims 6 and 15, claims 7 and 16 are also indefinite because it is unclear how a turbocharger or supercharger is able to perform the function of “convert transfer energy from the exhaust gas to at least one of an intake air compressor and an engine work output” (see claims 6 and 15).  It is also unclear what a turbo-compound is.
Claims dependent on those rejected above are likewise rejected.

Allowable Subject Matter
Claims 1-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed September 22, 2020 have been fully considered but they are not persuasive. 
Regarding the objection to the use of the trademark “Inconel” in the Specification.  The amendment is still improper.  Please refer to the Specification section above.
Similarly, regarding the use of “Inconel” in claim 9, the amendment to include the ® symbol does not remedy the indefiniteness issue because “Inconel®” is merely a trademark or trade name, and thus cannot properly identify the particular material(s) being claimed.  Rather, “Inconel®” can only identify the source of the material(s) rather than the material(s) themselves.
Regarding the 35 U.S.C. 112(f) interpretations of claim limitations “mass flow controller” in claim in claim 4, “variable valve actuation device” in claim 5, “exhaust regenerator” in claims 6, 15 and 22, and “direct injection system” and “exhaust gas recirculation system” in claims 1, 13 and 19, Applicant argued that “a skilled artisan would readily be able to identify any number of well-known structures that are capable of functioning as [the claimed elements” and thus the recitations in question do not invoke 35 U.S.C. 112(f) (see pages 13-14 of Applicant’s Arguments filed September 22, 2020). 
However, this is unpersuasive because, as a first matter, these statements are merely conclusory.  Applicant alleged that one of ordinary skill would recognize what the structure of recited elements are without providing any proof or example of any such structure.  Moreover, nonce terms like “device” and “system” are non-structural and thus function as generic placeholders “means” as they lack sufficient structure for performing the associated functions.  As for the term “regenerator” in the limitation “exhaust regenerator”, is equivalent to “means for regenerating exhaust”, which is not associated with one or a group of particular structures.  Therefore, the above recitations have been interpreted under 35 U.S.C. 112(f).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/NGOC T NGUYEN/Primary Examiner, Art Unit 3799